Citation Nr: 1600066	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-42 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.  

2. Entitlement to service connection for left eye vision loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to February 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for IHD and for left eye vision loss.  In an October 2013 statement, the Veteran expressed disagreement with the "VA decision."  A March 2014 statement received from AMVETS (the Veteran's representative at the time), indicated that the Veteran disagreed with the denial of service connection for IHD.  The Veteran's record is now in the jurisdiction of the Seattle, Washington, RO.  In October 2015, a videoconference hearing was held before the undersigned.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration; that evidence and a transcript of the hearing have been associated with the Veteran's record.  

During the October 2015 hearing, the Veteran revoked power of attorney for AMVETS and clarified that his October 2013 statement was intended to also be an appeal of the July 2013 denial of his claim of service connection for left eye vision loss.  The Veteran's October 2013 statement is reasonably construed as a timely notice of disagreement (NOD) with the July 2013 denial of service connection for left eye vision loss.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As a statement of the case (SOC) has not been issued on this issue, the Board accepts limited jurisdiction over it for the sole purpose of remanding to order issuance of an SOC along with information about the process for perfecting an appeal, if the appellant so desires.  

The issues of service connection for a kidney disorder, type 2 diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and hypertension, to include as due to herbicide exposure have been raised by the record in November 2014 and October 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his IHD is due to his exposure to herbicides in service.  In a July 2013 rating decision, the RO denied service connection for IHD (also claimed with heart attack, loss of mobility, stroke, vascular disease, poor blood pressure, surgery of carotid, aorta, and femoral arteries) after finding that there was no evidence of record to establish the Veteran's presence in the inland waters of the Republic of Vietnam during active military service.  See 38 C.F.R. § 3.307.  

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 through May 7, 1975), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. § 3.309(a), to include IHD.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

According to a recent decision by the United States Court of Appeals for Veterans Claims, VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015).  

Exhaustive development has not been undertaken to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS Sproston, USS Davidson, and USS Sample.  An October 2012 Personnel Information Exchange System (PIES) indicates that the Veteran served in the official waters of Vietnam aboard the USS Sproston, USS Davidson, and USS Sample during various periods in the Vietnam Era.  A check of the list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" found that those three ships were associated with herbicide exposure in Vietnam; however, accordingly to the October 2012 PIES response, the Veteran did not serve aboard those ships during the time periods that allow presumption of herbicide exposure.  Deck logs of the USS Sproston from April 24, 1967, to May 11, 1967, submitted by the Veteran show that the ship participated in fire missions at 3,000 yards or more offshore.  The record does not reflect that the RO requested deck logs of the USS Sproston, USS Davidson, and USS Sample for the time periods the Veteran was aboard those ships.  Accordingly, on remand, the AOJ must obtain such information for each period the Veteran served aboard the USS Sproston, USS Davidson, and USS Sample, to determine where exactly his ships were stationed, and whether any area meets the definition of an inland waterway in light of the VA's response to the Gray decision.  

As discussed in the introduction above, the Veteran's October 2013 statement is reasonably construed as a timely NOD of the denial of his claim of service connection for left eye vision loss.  Because an SOC has not been issued with respect to that service connection claim, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for IHD and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any updated VA records.  

2. Please conduct additional development indicated by the ruling in Gray, in order to secure records (i.e., deck logs, unit histories, etc.) which bear upon the exact location (in relation to their proximity to the Republic of Vietnam) of the following vessels.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file. 

(a) USS Sproston from May 21, 1967, to May 27, 1967, from June 5, 1967, to June 6, 1967, from June 12, 1967, to June 20, 1967, and from July 7, 1967, to July 31, 1967;  

(b) USS Davidson from January 16, 1969, to January 21, 1969, from February 6, 1969, to March 27, 1969, and from April 2, 1969, to April 16, 1969; and   

(c) USS Sample from August 2, 1970, to August 26, 1970, and from September 17, 1970, to September 27, 1970.  

3. Please ascertain how close the USS Sproston, USS Davidson, and USS Sample were to the shores of the Republic of Vietnam for each period listed above, and then make a finding for the record regarding whether the USS Sproston, USS Davidson, and/or USS Sample were actually, or likely to have been, exposed to herbicides.

4. The AOJ should furnish the Veteran with an SOC with respect to his claim of service connection for left eye vision loss.  Afford him a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.  

5. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim of service connection for IHD.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

